Citation Nr: 0211358	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to apportionment of the veteran's non-service 
connected pension benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION


The veteran had active service from September 1950 to August 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 Special Apportionment Decision 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  In connection with this appeal 
the appellant testified at a videoconference hearing before 
the undersigned in April 2002; following appropriate notice, 
the veteran declined to appear at the hearing.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant lived separate and apart from her husband, 
the veteran, from January 1992 until their divorce became 
final in October 2001.

3.  Prior to the divorce in October 2001, the veteran did not 
provide financial support to the appellant and financial 
hardship was shown to exist on her part.

4.  No reasonable apportionment of the veteran's VA pension 
benefits for the period prior to the divorce can be made to 
the appellant without causing undue financial hardship to the 
veteran.



CONCLUSION OF LAW

The criteria for an apportionment of the veteran's pension 
benefits have not been met.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Since the RO's most recent 
consideration of the issue on appeal, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The appellant has been notified of the RO's denial of an 
apportionment and of the evidence considered and the basis 
for the decision.  The appellant was advised, via the 
statement of the case issued in November 2000 and the 
supplemental statement of the case issued in August 2001, as 
to the laws and regulations governing apportionment.  The 
appellant testified in support of her appeal at the video 
conference hearing before the undersigned in April 2002, and 
the veteran was provided with notice of that hearing, but 
chose not to attend.  Neither the appellant nor the veteran 
has identified any change in financial circumstances or the 
existence of additional information or evidence relevant to 
the apportionment claim so as to warrant additional 
development.

For the reasons set out above, the Board finds that all 
duties set out under the VCAA and the implementing 
regulations have been met.  There is no reasonable 
possibility that additional development will aid the 
appellant in her claim.  See Wensch v. Principi, 15 Vet. App. 
362 (2001), citing DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001).  A remand for consideration of the appellant's 
claim in light of the regulations implementing the VCAA would 
thus serve only to further delay resolution of the claim with 
no benefit flowing to the appellant.  Accordingly, the Board 
will address the merits of the claim.

The veteran is in receipt of VA nonservice-connected pension 
benefits (38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 
3.3(a)(3) (2001)).  Pursuant to 38 U.S.C.A. 1521(a), improved 
(nonservice-connected) pension is a benefit payable by VA to 
a veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct.  

The appellant lived separate and apart from her husband, the 
veteran, from January 1992 until their divorce became final 
in October 2001.  Prior to the divorce, the veteran did not 
provide financial support to the appellant, and financial 
hardship was shown to exist on her part.

The appellant filed her claim in January 2000.  She has 
requested an apportionment of the veteran's nonservice-
connected pension benefits prior to October 2001.  The law 
provides that all or any part of the pension payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 C.F.R. § 3.450(a)(1)(ii); see also 38 C.F.R. § 
3.452(a).  No apportionment will be made where the veteran is 
providing for his dependents.  Rather, the additional 
benefits for such dependents will be paid to the veteran.  38 
C.F.R. § 3.450(c).

The Board thus looks to 38 C.F.R. § 3.451, pertinent to 
special apportionments, which provides that where hardship is 
shown to exist, pension may be specially apportioned between 
the veteran and his dependent spouse as long as it does not 
cause undue hardship to the other persons in interest, except 
as to those cases covered by 38 C.F.R. § 3.458(b) and (c).  
In determining the basis for special apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable; other resources and income of the 
veteran and those dependents on whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.

In this case, the veteran has been paid a pension amount at 
the no dependent rate.  The record shows that he has no 
income other than his VA pension.  In August 2000, the 
veteran reported that his monthly income was $749 and his 
monthly expenses were $775.  The appellant reported her 
monthly income as $532, with expenses of $729.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).  Based on the particular financial circumstances 
shown above, although hardship is reported by the appellant 
in terms of being unable to meet her monthly expenses based 
on her income, an apportionment of the veteran's current 
monthly pension amount would result in a financial hardship 
to him.

For the purposes of establishing the rate of a pension award, 
a veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. § 
3.23(d)(1) (2001).

The law specifically provides that if the appellant is to be 
considered the veteran's dependent, her income must be 
counted in determining the veteran's annual rate of pension.  
Based on the facts of this case, the inclusion of the 
appellant's income in determining the veteran's pension 
amount would result in a lesser award of pension to the 
veteran.

Basic pension entitlement includes a determination that the 
veteran's income is not in excess of the applicable maximum 
allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, 
as changed periodically and reported in the Federal Register.  
See 38 U.S.C.A. 1521; 38 C.F.R. 3.3(a)(3) (2001).  The MAPR 
is periodically increased from year to year.  38 C.F.R. 
3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 C.F.R. 3.23(b)); 38 U.S.C.A. 1521.

Effective December 1, 1999, the MAPR was $8,989.00 for a 
veteran with no dependents, and $11,773.00 for a veteran with 
one dependent.  65 Fed. Reg. 5930 (February 7, 2000).  
Effective December 1, 2000, the MAPR was $9,304.00 for a 
veteran with no dependents and $12,186.00 for a veteran with 
one dependent.  66 Fed. Reg. 16976 (March 28, 2001).

The veteran had no annual income in 2000.  Thus, nothing was 
subtracted from the MAPR of $9,304.00, for a veteran without 
dependents, and his monthly pension rate was $775.00.  If the 
appellant is considered a dependent, her income must be 
included in the computation of the veteran's income.  The 
overall countable income would thus rise to more than 
$6,000.00, to be deducted from the $12,186.00 MAPR for a 
veteran with one dependent.  In that case, the veteran's 
monthly pension rate would be less than the $775.00 he 
currently receives, in fact it would be less than $500, 
presenting a greater financial hardship were any portion of 
that award to be paid to the appellant.

Having considered the facts of this case and the applicable 
rules and regulations, the Board finds that an apportionment 
of the veteran's pension benefits is not warranted.  Although 
the Board finds that the appellant is experiencing financial 
hardship, it is clear that apportionment of any of the 
veteran's VA benefits would also create undue hardship for 
him.  If the appellant were granted an apportionment of the 
veteran's pension benefits, her income would have to be 
counted as countable income for determining the total VA 
benefit and, as shown above, this would result in there being 
no benefit to either the appellant or the veteran.

The law does not permit apportionment of VA benefits when 
either the equities are such that apportionment would cause 
undue hardship to the veteran or the total benefits payable 
to the disabled person would not permit payment of reasonable 
amount to the apportionee.  As such is the case here, the 
Board thus concludes that entitlement to apportionment of VA 
pension benefits is not warranted.  


ORDER

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

